Title: To John Adams from George Washington, 13 July 1798
From: Washington, George
To: Adams, John



Dear Sir,
Mount Vernon 13th July 1798.

I had the honour on the evening of the 11th. instant to receive from the hands of the Secretary of War, your favour of the 7th. announcing, that you had with the advice and consent of the Senate appointed me “Lieutenant General and Commander in Chief of all the Armies raised, or to be raised, for the Service of the U.S”
I cannot express how greatly affected I am at this New proof of public confidence, and the highly flattering manner in which you have been pleased to make the communication; at the sametime I must not conceal from you my earnest wish, that the choice had fallen upon a man less declined in years and better qualified to encounter the usual vicissitudes of War.—
You know, Sir, what calculations I had made relative to the probable course of events, on my retiring from Office, and the determination I had consoled myself with, of closing the remnant of my days in my present peaceful abode; you will therefore be at no loss to conceive and appreciate, the sensations I must have experienced, to bring my mind to any conclusion, that would pledge me, at so late a period of life, to leave scenes I sincerely love, to enter upon the boundless field of public action—incessant trouble—and high responsibility.—
It was not possible for me to remain ignorant of, or indifferent to, recent transactions.—The conduct of the Directory of France towards our Country;—their insiduous hostility to its Government;—their various practices to withdraw the affections of the People from it;—the evident tendency of their acts and those of their Agents to countenance and invigorate opposition;—their disregard of solemn treaties and the laws of Nations;—their war upon our defenceless Commerce;—their treatment of our Ministers of Peace, and their demands amounting to tribute, could not fail to excite in me corresponding sentiments with those my countrymen have so generally expressed in their affectionate Addresses to you.—Believe me, Sir, no one can more cordially approve of the wise and prudent measures of your Administration.—They ought to inspire universal confidence, and will no doubt, combined with the state of things call from Congress such laws & means as will enable you to meet the full force and extent of the Crisis.—
Satisfied therefore; that you have sincerely wished and endeavoured to avert war, and exhausted to the last drop, the cup of reconciliation, we can with pure hearts appeal to Heaven for the justice of our cause, and may confidently trust the final result to that kind Providence who has heretofore, and so often, signally favoured the People of these United States.—
Thinking in this manner, and feeling how incumbent it is upon every person, of every discription, to contribute at all times to his Countrys welfare, and especially in a moment like the present, when every thing we hold dear & sacred is so seriously threatned, I have finally determined to accept the Commission of Commander in Chief of the Armies of the United States, with the reserve only, that I shall not be called into the field until the Army is in a situation to require my presence, or it becomes indispensible by the urgency of circumstances.
In making this reservation, I beg it to be understood that I do not mean to withhold any assistance to arrange and organise the Army, which you may think I can afford.—I take the liberty also to mention, that I must decline having my acceptance considered as drawing after it any immediate charge upon the Public, or that I can receive any emoluments annexed to the appointment, before entering into a situation to incur expence.—
The Secretary of War being anxious to return, to the Seat of Government, I have detained him no longer than was necessary to a full communication upon the several points he had in charge.
With very great respect and consideration I have the honor to be / Dear Sir / Your Most Obedt. Hble Sert

Go: Washington